ITEMID: 001-96149
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KASYANCHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. The applicant was born in 1953 and lives in the village of Uzhachyn, Zhytomyr Region.
5. The applicant worked at the State-owned Atomspetsbud company (Державна будівельно-промислова компанія «Атомспецбуд»).
6. On an unspecified date the applicant instituted proceedings against the above company in the Novograd-Volynskyy Town Court (“the Town Court”) claiming 8,677.37 Ukrainian hryvnias (UAH) in salary arrears.
7. By an order of the Ministry of Energy dated 27 June 2002, the company was liquidated and a liquidation commission established.
8. On 15 April 2003 the Town Court terminated the proceedings in the case because the company was in liquidation.
9. By a letter of 15 December 2003 the liquidation commission acknowledged the applicant's claim of UAH 8,677.37. The applicant was included in the register of creditors of the company.
10. On 19 December 2008 the applicant was paid the full amount of the outstanding debt.
11. The relevant domestic law is summarised in the judgment of Mykhaylenky and Others v. Ukraine (nos. 35091/02, and the following, §§ 24-33, ECHR 2004XII).
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
